Citation Nr: 1816086	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By that rating action, the RO denied service connection for a right knee disorder and a left knee disorder.  

In May 2013, the Veteran testified before a Veterans Law Judge (VLJ) other than the undersigned in a Video Conference Board Hearing.  In June 2017, the RO notified the Veteran that the VLJ who presided over the May 2013 Video Conference Board Hearing was no longer a Board employee.  In September 2017, the Veteran elected to have a new Video Conference Board Hearing.  That hearing was held in November 2017 before the undersigned.  Both transcripts are of record.

A September 2014 Board decision re-opened the Veteran's previously denied claim for entitlement to service connection for a right knee disorder.  The Board then remanded the issues enumerated above for additional development.  The issues were remanded again in May 2016.


FINDINGS OF FACT

1. A chronic right knee disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence is against the finding that any current right knee disability, to include the Veteran's diagnosed degenerative joint disease, is etiologically related to his active service.

2. A chronic left knee disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence is against the finding that any current left knee disability, to include the Veteran's diagnosed degenerative joint disease, is etiologically related to his active service or a service connected disability.

CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). 

2. The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	VA's Duties to Notify and Assist

The matter was Remanded in September 2014 and May 2016 for the purpose of securing updated VA treatment records, affording the Veteran a VA examination, and obtaining a medical opinion with respect to that examination.  VA treatment records have been obtained and a VA examination was conducted in October with a corresponding report.  An addendum to that examination was received in June 2016.  

In the November 2017 Video Conference Board Hearing, the Veteran's representative stated that the RO did not comply with the September 2014 Board remand because the RO did not request medical records directly from personnel in the archives for certain VA medical centers (VAMC).  The RO submitted requests to those VAMCs in October 2014, February 2015, and March 2015.  The February 2015 request specifically noted that the records were most likely in the archives and would need to be retrieved therefrom if they existed.  The VAMC in Shreveport responded in December 2014, and the VAMC in Dallas responded in March 2015.  Both informed the RO that no records existed for the Veteran.  In a March 2015 letter, the RO notified the Veteran that all efforts to obtain the records had been exhausted and the RO had determined that further attempts to obtain the records would be futile and unsuccessful.  This development complies with the September 2014 Board remand.  The Board further concludes that all remand instructions issued by the Board have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Laws and Regulations

Pursuant to applicable laws and regulations, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic diseases if the disability manifested to a compensable degree within the applicable presumptive period following a veteran's separation from active service.  38 U.S.C. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For arthritis, to include degenerative joint disease, the presumptive period is one year.  38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can be established through continuity of symptomology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For chronic diseases shown as such in active service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been shown in active service there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished for merely isolated findings.  Id.  

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may be established for a disorder that is caused or aggravated by a service-connected disability.  Id. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 447-48 (1995).  To establish secondary service connection, the record must show:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 511 (1998); Allen, 7 Vet. App. at. 448.

III.	Analysis

A.	Right Knee

The Veteran, in his November 2017 testimony and numerous other statements in the record, states that he injured his right knee in high school prior to entering active service.  However, his December 1966 entrance examination did not note any knee abnormalities.  There were also no contemporaneous reports of a preexisting disability.

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b) (2016).

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1111. This statutory provision is referred to as the "presumption of soundness." Horn, 25 Vet. App. at 234  . The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003).

The two-part burden on VA is onerous.  VA cannot meet it here.  As discussed above, a right knee disability was not noted/diagnosed at the time the Veteran entered service.  It was not until March 1967 when he was first seen for complaints of knee pain.  There was also no reference to a pre-service injury.  Accordingly, the focus of this decision is under the theory of direct service incurrence.

The record establishes that the Veteran has a current right knee disability, diagnosed as right knee degenerative joint disease, post arthroscopy and partial meniscectomy following a 1999 arthroscopic procedure on his right knee to debride the patellofemoral joint and remove part of the Veteran's lateral meniscus.  A May 2013 x-ray examination showed degenerative changes in the Veteran's right knee.  Thus, the first element of service connection for degenerative joint disease of the right knee is established.  

The Board notes that the matter was remanded in 2016 for the purpose of determining whether patellofemoral syndrome of the right knee, if present during the appeal period, was related to his active service.  Based on a June 2016 VA addendum opinion, the Veteran did not have a current diagnosis for patellofemoral syndrome.  A detailed explanation was provided.  Because the probative evidence of record is against the conclusion that the Veteran has a current diagnosis for patellofemoral syndrome or that patellofemoral syndrome was present in the Veteran's right knee during the pendency of his claim, service connection for patellofemoral syndrome, to the extent it was claimed, must be denied.  See McClain v. Nicholson, 21 Vet App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With respect to the second element requiring an in-service event or injury, the record establishes that the Veteran was seen for complaints of right knee pain in march 1967.  Physical and x-ray examinations revealed no injuries.  He testified in November 2017 that he twisted his right knee numerous times in service while on patrol along the Imjin River in South Korea.  The Veteran's testimony is competent, credible, and probative of an injury or event during his active service.  The Veteran checked that he had a "trick" or locked knee in his October 1967 separation examination; however, the examiner did not note any abnormalities the Veteran's right knee. The second element of service connection is met.

While elements (1) and (2) were met, the Veteran must satisfy the third element of service connection by demonstrating that there is a nexus between his current right knee disorder and the right knee injuries that occurred during his active service.  

The Veteran received a VA medical examination in October 2014.  The examiner performed an exhaustive review of the Veteran's claim file documenting the treatment of the Veteran's right knee and physically examined the Veteran.  The examiner concluded that the degenerative joint disease in the Veteran's right knee, status post arthroscopy and partial meniscectomy, was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's active service.  The examiner noted the Veteran's statements regarding his pain and receipt of medical treatment post-service; however the examiner reasoned there was no nexus between the in-service injury and the current disorder.  The examiner noted that the first evidence of right knee pathology came in May 1999, more than 30 years after the Veteran's separation from active service.  The examiner noted further that the bilateral degenerative changes in the Veteran's knees were quite similar radiographically and most consistent with aging.  

In its May 2016 Remand, the Board identified inadequacies in the October 2014 opinion/report.  The report as a whole was not inadequate.  Rather, the Board only found the opinion to be inadequate with respect to the examiner's failure to address the question of whether the Veteran had, or had during the appeal period, patellofemoral syndrome of the right knee that was related to active service.  That defect was cured by the June 2016 addendum, which is discussed above.

Outside the defect pertaining to the patellofemoral syndrome the Board finds the October 2014 VA examiner's opinion highly probative.  The VA examiner's opinion was predicated on a physical examination of the Veteran, a consideration of the Veteran's lay statements, and an in-depth review and detailed discussion of the Veteran's claims folder.  The VA examiner's rationale addressed positive evidence in the record, to include the Veteran's contentions of knee pain that started in service and has been continuous since his separation from active service.  The examiner noted, however, that treatment records do not document continuous care of the Veteran's right knee following his separation from active service.  The examiner further reasoned that the most recent x-ray examinations demonstrate degeneration joint disease that is most consistent with aging.

The only other evidence that purports to link the Veteran's current right knee disorder to his military service consists of the statements of the Veteran.  The Veteran is competent to report his pain, and the Board notes his opinion that his present disability is related to his active service/injury.  However, the Veteran is not competent to opine on a causal connection between his prior injuries and the current diagnosis of degenerative joint disease.  Any etiological relationship between those injuries more than 40 years ago and the current degenerative changes in the right knee involve unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent to diagnose his disability or provide an etiology opinion sufficient to show a nexus.  Moreover, his opinion is outweighed by the competent medical opinions of record.

The Board has also considered the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases and the Veteran has claimed that he has experienced knee pain since service, those assertions were considered by the examiner.  Despite this history, the examiner determined that the degenerative changes in the Veteran's right knee were consistent with his age and could not be attributed to his military service.  The Board finds the examiner's opinion outweighs the Veteran's lay statements.  Accordingly, the nexus element of Shedden cannot be met via continuity of symptomatology.

In light of the foregoing, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder.  The weight of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a right knee disorder is therefore denied.

B.	Left Knee

The record demonstrates that the Veteran has a current diagnosis of degenerative joint disease based on May 2013 x-ray examination showing some moderate patellofemoral degenerative changes with osteophytic spurring in his left knee.  Thus, the first element of service connection is met.  

With respect to the second element, the Veteran's service treatment records document complaints of a left knee pain in June 1967.  The Veteran was diagnosed with a muscle strain and treated with an ace bandage, muscle relaxer, and pain killer.  Thus, the second element of service connection requiring an in-service event or injury is satisfied.

With respect to the third element requiring a nexus between the current left knee disorder and the June 1967 event in service, the Board again notes that the Veteran checked that he had a "trick" or locked knee in his October 1967 separation examination; however, the examiner did not note any abnormalities in the Veteran's left knee.

The Veteran received a VA medical examination in October 2014.  The examiner concluded that degenerative joint disease in the left knee was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's active duty.  The examiner reasoned that the degenerative joint disease was consistent with aging.  The examiner also concluded that right knee degenerative changes did not cause the left knee degenerative changes given their radiographic similarity.

The Board concludes that the examiner's opinion as a whole is highly probative, and that deficiencies of the opinion were limited in scope and cured in the June 2016 addendum.  The examiner's opinion is based on a thorough review and detailed discussion of the Veteran's claim file, and the examiner performed a physical examination.  The examiner rationalized his opinion in light of the Veteran's complaints of recurrent knee pain during and following his active service, and he considered the treatment that the Veteran received during his active service.  However, the examiner noted that the service treatment records did not document any follow-up treatment for recurrent knee pain after June 1967, and a physical examination upon the Veteran's separation from active service did not identify any physical abnormalities in the Veteran's left knee.  The examiner also noted that medical evidence of record first documents complaints of bilateral knee pain in early 2013, and the current degenerative changes to the Veteran's left knee were not identified until a May 2013 x-ray examination.  Given the bilateral symmetry between the degenerative joint disease in the Veteran's right and left knees, the examiner concluded that the degenerative changes in the Veteran's left knee are most likely related to aging.

The only other evidence of record regarding a nexus are the Veteran's statements and testimony that degenerative joint disease in his left knee is due to an injury during basic training.  The Veteran is competent to testify concerning events during his active service about which he has firsthand knowledge.  However, his statements regarding the etiology of his present disorder are not competent evidence of a nexus:  the Veteran is not a medical professional with the specialized knowledge needed to identify a causal connection between the acute injury in service and the left knee degenerative joint disease.  Again, any etiological relationship between that injury and his left knee degenerative joint disease is complex, not objectively observable, and outside the scope of common lay knowledge.  See King, 700 F.3d at 1345; Jandreau, 492 F.3d at 1376-77.

The Board has also considered the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The record shows the degenerative changes in the Veteran's knee have been diagnosed as arthritis.  Even though arthritis is one of the listed chronic diseases and the Veteran has claimed that he has experienced knee pain since service, the examiner considered the Veteran's assertions of chronic left knee pain.  Despite this history, the examiner determined that the degenerative changes in the Veteran's left knee were consistent with his age and could not be attributed to his active service.  The Board finds the examiner's opinion outweighs the Veteran's lay statements, and the nexus element of Shedden cannot be met via continuity of symptomatology.

With respect to secondary service connection, the Veteran is not entitled to service connection for a right knee disorder; therefore, his claim for service connection for left knee degenerative joint disease secondary to a right knee disorder must be denied.  The Board notes the Veteran's statements that his left knee pain was generally less severe than his right knee pain and his opinion that degenerative changes in his right knee caused his left knee degenerative joint disease.  Those statements cannot overcome the legal requirement that the Veteran's right knee disorder be service connected before he can substantiate his claim for secondary service connection for his left knee disorder.  See Wallin, 11 Vet. App. at 511; Allen, 7 Vet. App. at. 448.

Because the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for left knee degenerative joint disease, including as secondary to right knee degenerative joint disease, is denied.


ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


